                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 JOSEPH C. MCNICHOLAS,                                                             CASE NUMBER

                                  PLAINTIFF(S),                                  CV 17-0386-TJH(Ex)
                  v.

 LOYOLA MARYMOUNT UNIVERSITY,                                            JUDGMENT ON THE VERDICT
                  DEFENDANTS.
                                                                                FOR DEFENDANT(S)              JS-6


        This action having been tried before the Court sitting with a jury, the Honorable TERRY J. HATTER, JR.,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict,


        IT IS ORDERED AND ADJUDGED that the plaintiff(s) JOSEPH C. MCNICHOLAS take nothing; and that the
defendant(s) LOYOLA MARYMOUNT UNIVERSITY (Based on the verdict filed November 2, 2018), said action be
dismissed on the merits.



Dated November 14, 2018                                           CLERK, U.S. DISTRICT COURT
at    10:48 A.M.
                                                                  By /s/ Yolanda Skipper
                                                                        Deputy Clerk



cc:     Counsel of record




CV-44                            JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
